 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT SEATTLE
 8
     RUSSEL H. DAWSON, Personal                           CASE NO. C19-1987 RSM
 9   Representative of the Estate of Damaris
     Rodriguez, et al.,                                   ORDER RE: MOTIONS TO DISMISS
10                                                        AND MOTION TO AMEND
                               Plaintiffs,                COMPLAINT
11
                v.
12
     SOUTH CORRECTIONAL ENTITY
13   (“SCORE”), a Governmental Administrative
     Agency, et al.,
14
                               Defendants.
15
                                             I.    INTRODUCTION
16
            This matter comes before the Court on Defendants’ Motions to Dismiss (Dkts. #22 and
17
     #44) and Plaintiffs’ Motion to Amend Complaint (Dkt. #41). For the reasons stated below, the
18
     Court DENIES Defendants’ Motions and GRANTS Plaintiffs’ Motion.
19
                                             II.   BACKGROUND
20
        A. Facts in the Complaint
21
            For purposes of ruling on the Motions to Dismiss, the Court will accept all facts in the
22
     Complaint (Dkt. #1) as true. The Court will briefly summarize these facts as necessary for
23
     ruling on this Motion. All factual assertions are from the Complaint except as otherwise noted.
24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 1
            Plaintiffs in this case are Russel Dawson, personal representative of the estate of
 1
     Damaris Rodriguez, Ms. Rodriguez’s husband Reynaldo Gil, and their children. Defendants are
 2
     South Correctional Entity Jail (“SCORE”), NaphCare, Inc., and roughly two dozen individuals
 3
     associated with the jail and/or NaphCare.
 4
            On December 30, 2017, Ms. Rodriguez had a mental health emergency while at her
 5
     home in SeaTac. Her husband, Reynaldo Gil, called 911 and requested medical assistance. The
 6
     police arrived and, due to a confrontation of some kind, arrested Ms. Rodriguez.
 7
            Ms. Rodriguez was taken directly to SCORE.           SCORE’s medical personnel were
 8
     provided by NaphCare, a for-profit, in-custody, medical contractor.
 9
            The Complaint alleges that Ms. Rodriguez was severely mistreated at the hospital and
10
     denied adequate medical care. The details of this treatment, while central to Plaintiffs’ claims,
11
     are not central to the instant Motions to dismiss. Ms. Rodriguez developed ketoacidosis and
12
     died in custody four days later.
13
            The Complaint is 50 pages and over 250 paragraphs long. Dkt. #1. Many of these pages
14
     and paragraphs deal with the necessary nuts and bolts of a Complaint with over two dozen
15
     Defendants. The remaining paragraphs detail moment-by-moment the location, health, care,
16

17 and supervision of Ms. Rodriguez over four days of detention. At times the details are graphic
     in nature or describe lewd behavior. For example:
18
                    At approximately 1:26 pm on 12/31/2017, MHP Lothrop became
19
                    aware of Damaris’s state of psychosis and additional information,
                    including but not limited to the facts that: Damaris was talking to
20
                    herself, singing and dancing at inappropriate times, attempting to
                    flirt at inappropriate times, responding to attempts at conversation
21
                    with “oral fart noises,” and touching her pubic area.
22
     Dkt. #1 at ¶ 95. At times the Complaint dials up the detail to the maximum limit:
23
                    While she was in cell B-05, Damaris experienced the following
                    symptoms and behavior that clearly indicated medical and mental
24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 2
                    health problems: vomiting and/or “dry heaving,” unintelligibly
 1
                    yelling, responding to and conversing with hallucinations, dancing
                    with herself, touching her genitalia and breasts in view of jail staff,
 2
                    stumbling in circles, grabbing her buttocks, lying on her face,
                    standing in the corner of the room, hitting the door, not eating,
 3
                    throwing food around the cell and in the toilet, removing food from
                    the toilet and throwing it again, spontaneously smiling, putting her
 4
                    head on the floor, staring at and striking a mirror, throwing her
                    underwear, spinning around in circles, throwing toilet paper around
 5
                    her cell, rubbing food on her face, talking to the toilet, crying
                    hysterically, throwing clothing in the sink, staring down the drain
 6
                    in the floor, pounding her chest, and other erratic behavior. The
                    following individuals observed Damaris doing some or all of the
 7
                    above-mentioned activities—or otherwise became aware of fact
                    Damaris was doing some or all of the above mentioned activities
 8
                    via conversations with other NaphCare and/or SCORE staff and/or
                    audio/video surveillance and/or written documents—and did not
 9
                    facilitate mental health or medical treatment: CO Bryant, CO
                    Palmore, CO Timm, Sgt. Burdulis, CO Cedillo, CO Orlando, CO
10
                    Charboneau, CO Fields, CO Fayant, CO Westgaard, CO
                    McDonough, CO Saeturn, CO Allen, CO Jaramillo, CO Marken,
11
                    CO Gaud-Feliciano, CO Brown, CO Welch, CO Olson, CO
                    Mossberg, CO Lester, CO Zeine, CO Dore, CO Daumit, CO
12
                    Jovanovich, CO Hansen, CO Bishop, Sgt. Thomas, DON Tambe,
                    RN Martin, MHP Lothrop, RN Wallace, and RN Mukwana. Each
13
                    of these individuals had actual or constructive knowledge that
                    Damaris had not yet been screened for medical or mental health
14
                    problems and had not yet received treatment.
15
     Id. at ¶ 102. The Complaint contains several similar paragraphs to this one, listing observable
16
     symptoms at different times and listing who observed them. See, e.g., id. at ¶ 143.
17
            Several pages are devoted to the alleged policies of SCORE and NaphCare. 12 prior
18
     inmate incidents are included as evidence of notice. Id. at ¶ 186. These prior incidents are not
19
     gratuitous in length; they are presented each in their own short paragraph over four total pages.
20
            Plaintiffs bring claims under: common law negligence, § 1983 for cruel and unusual
21
     punishment and excessive use of force, the Fourteenth Amendment for deprivation of familial
22
     relationship, common law assault and battery, ADA failure to provide reasonable
23

24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 3
     accommodations, common law false imprisonment and violation of court rules, Sixth
 1
     Amendment speedy trial rights, and Washington’s Public Records Act.
 2
        B. Procedural History
 3
            This case was filed on December 5, 2019. Dkt. #1. On December 31, 2019, certain
 4
     Defendants including NaphCare filed a Motion to Dismiss under Rules 8 and 12. Dkt. #22. On
 5
     January 23, 2020, Plaintiffs filed a Motion to Amend to add new Defendants. Dkt. #41.
 6
     Plaintiffs note in that Motion that “the Proposed First Amended Complaint does not materially
 7
     change any content related to NaphCare, Inc.’s pending Motion to Dismiss (Dkt. #22).” Id. at 3.
 8
     On January 30, 2020, certain other Defendants including SCORE filed a Motion to Dismiss.
 9
     Dkt. #44. The Court has determined that it can rule on all three of these Motions in one order.
10
                                            III.     DISCUSSION
11
        A. Legal Standards under Rules 8 and 12
12
            Rule 8(a) states that a pleading that states a claim for relief must contain “a short and
13
     plain statement of the grounds for the court’s jurisdiction,” “a short and plain statement of the
14
     claim showing that the pleader is entitled to relief,” as well as “a demand for the relief
15
     sought…” Fed. R. Civ. P. 8(a). The purpose of the short and plain statement rule is to provide
16

17 defendants with “fair notice of what the ... claim is and the grounds upon which it rests.” Bell
     Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation and internal quotation marks
18
     omitted). Although normally “verbosity or length is not by itself a basis for dismissing a
19
     complaint,” Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008), the
20
     Ninth Circuit has stated in several cases that excessive length combined with opaque or
21
     confusing language is enough to permit dismissal under this rule.          See Cafasso v. Gen.
22
     Dynamics C4 Sys., 637 F.3d 1047, 1058-59 (9th Cir. 2011) (citing, inter alia, Hatch v. Reliance
23
     Ins. Co., 758 F.2d 409, 415 (9th Cir. 1985)).
24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 4
            In making a 12(b)(6) assessment, the court accepts all facts alleged in the complaint as
 1
     true and makes all inferences in the light most favorable to the non-moving party. Baker v.
 2
     Riverside County Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009) (internal citations omitted).
 3
     However, the court is not required to accept as true a “legal conclusion couched as a factual
 4
     allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).
 5
     The complaint “must contain sufficient factual matter, accepted as true, to state a claim to relief
 6
     that is plausible on its face.” Id. at 678. This requirement is met when the plaintiff “pleads
 7
     factual content that allows the court to draw the reasonable inference that the defendant is liable
 8
     for the misconduct alleged.” Id. The complaint need not include detailed allegations, but it
 9
     must have “more than labels and conclusions, and a formulaic recitation of the elements of a
10
     cause of action will not do.” Twombly, 550 U.S. at 555. Absent facial plausibility, a plaintiff’s
11
     claims must be dismissed. Id. at 570.
12
            The Court “may strike from a pleading an insufficient defense or any redundant,
13
     immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “[T]he function of a 12(f)
14
     motion to strike is to avoid the expenditure of time and money that must arise from litigating
15
     spurious issues by dispensing with those issues prior to trial.” Sidney-Vinstein v. A.H. Robins
16

17 Co., 697 F2d 880, 885 (9th Cir. 1983). “Immaterial matter is that which has no essential or
     important relationship to the claim for relief or the defenses being pleaded. … Impertinent
18
     matter consists of statements that do not pertain, and are not necessary, to the issues in
19
     question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other
20
     grounds, 510 U.S. 517, 114 S. Ct. 1023, 127 L. Ed. 2d 455 (1994). Motions to strike “are
21
     generally disfavored because they are often used as delaying tactics and because of the limited
22
     importance of pleadings in federal practice.” Nelson v. United States Fed. Marshal's Serv.,
23

24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 5
     2017 U.S. Dist. LEXIS 38980, *3-4, 2017 WL 1037581 (W.D. Wash. 2017) (citing Rosales v.
 1
     Citibank, 133 F.Supp.2d 1177, 1180 (N.D. Cal. 2001)).
 2
         B. Defendants’ Motions to Dismiss under Rules 8 and 12
 3
              Defendants essentially argue that Plaintiffs’ Complaint is too long, too graphic, too full
 4
     of legal argument, and too confusing to properly answer. They argue that the Complaint
 5
     contains irrelevant references to incidents involving other inmates. They move to dismiss under
 6
     Rule 8(a) and Rule 12(b)(6), and to strike portions of the Complaint under Rule 12(f). See Dkts.
 7
     #22 and #44.
 8
              In two separate Responses, Plaintiffs argue that the length, graphic detail, legal
 9
     argument, and references to other inmates are required to adequately plead their case under the
10
     Twombly/Iqbal standard. Dkts. #43 and #46. Plaintiffs cite to Defendant NaphCare’s own
11
     briefing from another case, which stated: “a Section 1983 plaintiff cannot recover under a
12
     ‘custom’ theory by simply producing evidence of the single, isolated incident of which he
13
     complains…. [r]ather, a plaintiff must prove a pattern of ‘persistent and widespread’
14
     unconstitutional conduct…” Dkt. #43 at 9 (citing Smith v. NaphCare, Case No. 3:16-cv-05667-
15
     BHS, Dkt. #49). Of course, even if NaphCare had not previously stated this, pleading a pattern
16

17 of persistent and widespread unconstitutional conduct, and doing so beyond mere labels and
     conclusions, is arguably necessary for Plaintiffs’ § 1983 claims to survive a motion to dismiss
18
     under the Twombly/Iqbal standard.1
19
              On Reply, the NaphCare Defendants argue that Plaintiffs’ technique of incorporating the
20

21 fact pattern into the legal claims instead of repeating the pertinent facts for each claim and each
     1
22     A local government entity “may not be sued under § 1983 for an injury inflicted solely by its employees or
     agents.” Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611
     (1978). Under such circumstances a municipality is liable if the individual can establish that the municipality “had
23   a deliberate policy, custom, or practice that was the ‘moving force’ behind the constitutional violation he [or she]
     suffered.” Id. at 694-95; Whitaker v. Garcetti, 486 F.3d 572, 581 (9th Cir. 2007); Galen v. County of Los Angeles,
24   477 F.3d 652, 667 (9th Cir. 2007).


     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 6
     Defendant constitutes “shotgun pleading” or “puzzle pleading” as those terms have been used in
 1
     other cases. Dkt. #45 at 4–5.
 2
               The Court has thoroughly reviewed the Complaint and finds that Rules 8(a) and 12(b)(6)
 3
     are satisfied. Defendants have been provided with “fair notice of what the... claim is and the
 4
     grounds upon which it rests.” Twombly, 550 U.S. at 555. Plaintiffs state much more than labels
 5
     and conclusions, and although not every claim recites again and every fact that supports it, the
 6
     Court finds that the briefing and record indicate that Defendants should be more than able to
 7
     connect the dots.2 There is nothing particularly puzzling about the underlying circumstances of
 8
     this case and what is being alleged against whom. Even if Plaintiffs present over a hundred
 9
     paragraphs of detail, they only concern events at one location over four days, and Plaintiffs have
10
     gone out of their way to articulate which individuals were present at various times. The Court
11
     does not believe Plaintiffs are attempting to hide the ball or have hidden it.
12
               Defendants cite to case law for the proposition that a pleading that says “too much” may
13
     be dismissed under the above standards. However, unlike Knapp v. Hogan, 738 F3d 1106, 1109
14
     (9th Cir 2013) or Cafasso, supra, where the pleading at issue was found to be confusing or
15
     incoherent, the instant Complaint is understandable and the level of detail arguably necessary to
16

17 inform Defendants of the basis for Plaintiffs’ claims under § 1983. The Court in Cafasso did not
     state that length alone was grounds for dismissal under this rule, and in any event was dealing
18

19

20
     2
         Defendants argue, “[a]s stated, the allegations require NaphCare to weed through 249 paragraphs of Plaintiffs’
21 Complaint, many of which are entirely immaterial, inflammatory, and redundant, in order to determine which are
     relevant to this particular claim.” Dkt. #22 at 4. Yes and no. Yes, Defendants are required to weed through a lengthy
22 Complaint; this is what attorneys are paid for. No, not all 249 paragraphs need to be considered as possibly
     supporting the claims—as previously stated, Plaintiffs have organized the Complaint into categories for the
     convenience of the reader. While the Complaint is not going to win awards for brevity, it is not “incoherent
23   rambling” or “replete with redundancy and largely irrelevant.” See id. at 3 (citing Cafasso, U.S. ex rel. v. General
     Dynamics C4 Systems, Inc., 637 F3d 1047, 1058 (9th Cir 2011); McHenry v. Renne, 84 F3d 1172, 1177-80 (9th Cir
24   1996)).


     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 7
     with a complaint that was 733 pages long and described as “a tome approaching the magnitude
 1
     of War and Peace.” Id. at 1059.
 2
            As for Defendants’ argument that the Complaint contains inappropriate legal argument,
 3
     they would not be the first party to refuse to affirm or deny a specific paragraph on the basis
 4
     that it contains legal argument, and they are free to do so in their answers. The Court does not
 5
     find legal argument to be so prevalent in the Complaint as to warrant dismissal.
 6
        C. Defendants’ Motion to Strike
 7
            Defendants argue that portions of the Complaint should be stricken as inflammatory,
 8
     immaterial, or redundant under Rule 12(f). Dkts. #22 and #44. Consistent with the above
 9
     findings, the Court disagrees. Defendants have failed to demonstrate that any portion of the
10
     Complaint is immaterial, and the references to graphic or lewd behavior are appropriate given
11
     the facts that must be pled in a case based on the alleged graphic suffering and death of a
12
     mentally-ill detained person. To the extent the Court agrees that portions of certain paragraphs
13
     are repetitive, this is not sufficiently distracting or confusing to warrant the unusual relief of
14
     striking portions of the Complaint. To order Plaintiffs to amend their Complaint to reduce these
15
     few instances of repetition would fail to measurably advance the efficient resolution of this
16

17 case. The Court will likewise deny Defendants’ requests for a more definite statement.
        D. Plaintiffs’ Motion to Amend
18
             A “court should freely give leave [to amend] when justice so requires,” Fed. R. Civ. P.
19
     15(a)(2). Courts apply this policy with “extreme liberality.” Eminence Capital, LLC v. Aspeon,
20
     Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). Five factors are commonly used to assess the
21
     propriety of granting leave to amend: (1) bad faith, (2) undue delay, (3) prejudice to the
22
     opposing party, (4) futility of amendment, and (5) whether plaintiff has previously amended the
23
     complaint. Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990); Foman v. Davis,
24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 8
     371 U.S. 178, 182 (1962). In conducting this five-factor analysis, the court must grant all
 1
     inferences in favor of allowing amendment. Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880
 2
     (9th Cir. 1999). In addition, the court must be mindful of the fact that, for each of these factors,
 3
     the party opposing amendment has the burden of showing that amendment is not warranted.
 4
     DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987); see also Richardson v.
 5
     United States, 841 F.2d 993, 999 (9th Cir. 1988).
 6
            Here, Plaintiffs argue that their proposed First Amended Complaint “corrects
 7
     typographical mistakes, adds defendants and causes of action, and contains additional factual
 8
     detail surrounding the arrest and incarceration of Mrs. Rodriguez related to those new
 9
     defendants.” Dkt. #41 at 4. The Motion is unopposed. The Court has reviewed this proposed
10
     complaint and finds that the only major additions are to correct the identity of certain
11
     Defendants, to add King County and the King County Sheriff’s Office as Defendants, to add
12
     certain facts and policies related to these new Defendants. There is no evidence of bad faith,
13
     undue delay, prejudice, or futility. This is the first amendment by Plaintiffs and it comes before
14
     the Court’s deadline for doing so. See Dkt. #40. Given all of the above, the Court will grant
15
     this Motion.
16
                                            IV.     CONCLUSION
17
            Having reviewed the relevant pleadings and the remainder of the record, the Court
18
     hereby finds and ORDERS that:
19
            1) Defendants’ Motions to Dismiss (Dkts. #22 and #44) are DENIED.
20
            2) Plaintiffs’ Motion to Amend Complaint (Dkt. #41) is GRANTED. The caption in
21
                 this case shall be amended as indicated in Plaintiffs’ Proposed First Amended
22
                 Complaint, Dkt #42 Ex. A. Plaintiffs are directed to file a clean copy of the
23
            //
24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 9
          3) Proposed First Amended Complaint on the docket.
 1
          DATED this 12th day of March 2020.
 2

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RE: MOTIONS TO DISMISS AND MOTION TO AMEND COMPLAINT - 10
